Citation Nr: 9935924	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth toe.

2.  Entitlement to service connection for residuals of a 
fracture of the fingers of the right hand.

3.  Entitlement to service connection for residuals of a 
flashburn to both eyes.

4.  Entitlement to service connection for a right inguinal 
hernia.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for a musculoskeletal 
condition of both knees manifested by joint pain due to an 
undiagnosed illness.

7.  Entitlement to service connection for vertigo, claimed as 
dizziness due to an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
condition manifested by recurrent diarrhea due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1989 to April 1993 and from December 1994 to April 1995.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from October 1, 1990 to April 20, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A June 1997 rating decision, in part, denied 
service connection for (1) a gastrointestinal condition 
manifested by recurrent diarrhea, (2) a musculoskeletal 
condition of both knees manifested by joint pain, (3) 
residuals of a fracture of the right fifth toe, and (4) 
residuals of flashburns to both eyes.  A September 1997 
rating decision denied service connection for (1) ulcers, (2) 
residuals of a fracture of the fingers of the right hand, (3) 
vertigo, claimed as dizziness due to undiagnosed illness, and 
(4) a right inguinal hernia.

During the course of this appeal, the issues of entitlement 
to service connection for a gastrointestinal condition 
manifested by recurrent diarrhea and a musculoskeletal 
condition of both knees manifested by joint pain, which were 
originally denied on a direct basis, were expanded to include 
entitlement under the provisions of 38 C.F.R. § 3.317 due to 
undiagnosed illness.  As the veteran has only appealed these 
issues on this basis, the Board will consider these issues 
only as appealed by the veteran, on the basis of undiagnosed 
illness.  The veteran's substantive appealdated in November 
1997 is specific as to the issues appealed and did not 
include the denial of service connection for residuals of 
anthrax shots and pills taken for chemical warfare.  Hence, 
this claim is not before the Board for adjudication.

The Board notes that a March 1994 rating decision of the RO 
in Louisville, Kentucky is in the claims file.  This decision 
covered 14 separate claims for service connection resulting 
in 12 denials and 2 grants of service connection.  Although a 
letter was sent to the veteran notifying him of this 
decision, it was mailed to an address in Jacksonville, North 
Carolina which the veteran, in a June 1993 letter to the RO, 
had indicated was his address.  However, an October 1993 
report of contact shows that the veteran was currently 
residing in Texarkana, Arkansas.  This was the most recent 
address of record at the time of the April 1994 rating 
decision.  As this decision was not sent to the veteran at 
his most recent address of record, the April 1994 rating 
decision is still open.  38 C.F.R. § 3.104(a) (1999).  See 
Best v. Brown, 10 Vet. App. 322, 325 (1997) (if notice of a 
RO decision is inadequate, the decision does not become 
final).  These issues are referred to the RO for action 
deemed appropriate, and consistent with the results of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent evidence of a current disability 
involving residuals of a fractured right fifth toe, residuals 
of a fracture of the fingers of the right hand, residuals of 
a flashburn to both eyes, a right inguinal hernia, or ulcers.

3.  There is no competent evidence of disability due to 
undiagnosed illness to include a musculoskeletal condition of 
both knees manifested by joint pain, vertigo claimed as 
dizziness and a gastrointestinal condition manifested by 
recurrent diarrhea first manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or after service discharge.

4.  The veteran has not presented plausible claims for 
residuals of a fractured right fifth toe, residuals of a 
fracture of the fingers of the right hand, residuals of a 
flashburn to both eyes, ulcers, a right inguinal hernia, a 
musculoskeletal condition of both knees manifested by joint 
pain due to undiagnosed illness, vertigo claimed as dizziness 
due to an undiagnosed illness, or a gastrointestinal 
condition manifested by recurrent diarrhea due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for residuals of a fractured right fifth 
toe, residuals of a fracture of the fingers of the right 
hand, residuals of a flashburn to both eyes, a right inguinal 
hernia or ulcers and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

2.  The appellant has not presented well-grounded claims for 
service connection for a musculoskeletal condition of both 
knees manifested by joint pain due to undiagnosed illness, 
vertigo claimed as dizziness due to an undiagnosed illness, 
or a gastrointestinal condition manifested by recurrent 
diarrhea due to an undiagnosed illness, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to these claims.  38 U.S.C.A. §§ 101(16), 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b), 3.317 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims for Direct Service Connection

A.  Establishing Service Connection and the Requirement 
of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases 
such as peptic ulcers may be presumed to have been incurred 
during active military service if manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

B.  Residuals of a Fractured Right Fifth Toe

The service medical records show treatment for complaints of 
foot pain and a diagnosis of chronic metatarsalgia.  X-ray 
examination in February 1993 shortly before the veteran's 
release from active duty show a remote healed, nondisplaced 
stress fracture in the 3rd right metatarsal with no other 
abnormalities seen.  A November 1993 VA feet examination 
noted a history of fracture "somewhere in the right foot" 
while on active duty.  Following examination, the diagnosis 
was "metatarsalgia bilateral of undetermined cause."  In a 
July 1996 VA examination, he recounted his history of a 
stress fracture to the right fifth metatarsal.  The diagnosis 
was "old fracture of 5th metatarsal (stress fracture)."  
Service connection was granted only for residuals of a 
fracture to the right 3rd metatarsal in a June 1997 rating 
decision.  

The veteran's claim is not well grounded.  Although he is 
service-connected for residuals of a fracture of the right 
third metatarsal, he has never been found to have a fracture 
of the right fifth metatarsal, and there was none shown on 
the X-ray examination in service which noted his fractured 
right third toe and specifically noted no other 
abnormalities.  Although a July 1996 VA examination diagnosed 
an old fracture of the 5th metatarsal, this is clearly based 
only on the history as reported by the veteran to the 
examiner and not on any clinical evaluation or the results of 
X-ray examination.  As such, it is not evidence of current 
disability.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

	C.  Residuals of Fractured Fingers of the Right Hand

The service medical records show treatment for injury to the 
veteran's right wrist in January 1991 when he was flipped 
over the shoulder of another Marine and used his right wrist 
to break his fall.  Examination showed no swelling or 
deformity, with no discrete fracture on X-ray examination.  
In a November 1993 VA examination of the hand, thumb and 
fingers, the examiner diagnosed a "[r]emote possibility of a 
fracture of [one] or more of the proximal metacarpals of the 
right hand" and added that he was "much more of the opinion 
that the injury was in the wrist and not involving the hand" 
as the "hand function [was] within normal limits."  The 
veteran was granted service connection in a March 1994 rating 
decision for traumatic arthritis of the right wrist with 
limited mobility.

The veteran's claim is not well grounded.  The November 1993 
VA examination includes a medical opinion that the injury 
claimed by the veteran involved the wrist and not the hand as 
the "hand function was within normal limits."  As such, 
there is no medical evidence of any hand disability, to 
include the claimed residuals of fractured fingers.

	D.  Residuals of Flashburn Injury to Both Eyes

The service medical records show that the veteran was seen in 
January 1991 for complaints of blurred vision, photophobia, 
and burning in both eyes after being near a person who was 
arc welding.  Examination showed some redness to the eyes and 
his vision was 20/20 bilaterally.  The diagnosis was status 
post flashburn.  There was no additional treatment shown in 
service.  On his March 1993 separation examination, his 
visual acuity was 20/20 bilaterally.  A November 1993 visual 
examination resulted in a diagnosis of "normal" examination 
with a visual acuity of 20/20 bilaterally.  In a July 1996 VA 
examination, the veteran indicated no problems with his eyes.  

The veteran's claim is not well grounded.  Although the 
service medical records show treatment in January 1991 for 
complaints of eye problems following exposure near a person 
who was doing arc welding, his March 1993 separation 
examination noted a visual acuity of 20/20 bilaterally, and 
the results of a November 1993 visual examination were 
"normal" with visual acuity 20/20 bilaterally.  In a July 
1996 VA examination, the veteran denied any problem with his 
eyes.  Therefore, any injury he suffered during service was 
acute and transitory and resolved without residuals.

	E.  Right Inguinal Hernia

A November 1993 VA examination noted a small inguinal hernia 
on the hepatic left.  In a July 1994 letter to the RO, he 
stated that he reinjured his hernia during weekend drill in 
July 1994.  Although the RO contacted the Marine Corps 
Reserve Support Command, they were unable to verify active 
duty for training for this period.  In a July 1996 alimentary 
appendages examination, he noted some concern as to whether 
he had a hernia.  The examiner, upon examination, did not 
find an inguinal hernia but possibly a dilated ring, adding 
that it was but minimally so.  He reassured the veteran that 
he did not have an inguinal hernia.

The veteran's claim is not well grounded.  Although the 
examiner in the July 1996 VA examination indicated that there 
was a possibly of a minimally dilated ring, there was 
definitely no inguinal hernia.  As such, there is no evidence 
of a current inguinal hernia, notwithstanding the fact that 
he may have had an inguinal hernia in the past.  

	F.  Ulcers

The service medical records do not show any treatment or 
diagnosis of an ulcer during service.  On VA general medical 
examination in November 1993, examination of the digestive 
system noted hyperactive bowel sounds, with no tenderness, 
rigidity, or organomegaly.  No diagnosis of ulcer was 
rendered.  On separation following his second period of 
active service in April 1995, he certified that he was not 
being treated for any illness or injury received while on 
active duty.  In a July 1996 VA examination, he reported that 
he had undergone two upper GI series which revealed an ulcer 
below the stomach and valve trouble in the esophageal area; 
however, he did not indicate where these had been performed.  
He also complained of reflux esophagitis for which he was 
taking antacids.  He reported no blood in his stool and his 
weight had been stable.  

Although the RO in July and August 1997 contacted both the 
Marine Corps Support Command and the Service Medical Records 
Center in St. Louis for any additional service medical 
records, they had no additional service medical records to 
add to those already on record.  In his substantive appeal, 
the veteran indicated that his upper GI tests had been done 
at the Overton Brooks VA Medical Center in 1993; however, 
records were received from this location at the RO in January 
1994 containing primarily the results of VA compensation and 
pension examinations performed in November and December 1993.  
There is no record of an upper GI test having been performed 
at this facility during 1993.  Later records, however, show 
an upper GI was performed in September 1995 which noted that 
there was "some improvement in the UGI tract with a smoother 
appearing duodenal cap" and "still gastric reflux 
present."

The veteran's claim is not well grounded.  There is no 
evidence that the veteran has ever been diagnosed with 
ulcers, either during service or after service.  Although he 
claims that ulcers were found on upper GI testing at the 
Overton Brooks VA Medical Center in 1993, and that he was 
told this by the examiner, records obtained from this 
facility were negative for any diagnosis of ulcer during this 
period.  The Court has held that a statement from a veteran 
as to what a doctor told him is insufficient to establish a 
medical diagnosis. Warren v. Brown, 6 Vet. App. 4 (1993).  
Results of a later upper GI performed in September 1995 were 
completely negative for evidence or diagnosis of ulcer.  As 
such, there is no evidence of any current ulcer.

	G.  Conclusion

The veteran had not presented well grounded claims for any of 
the above disorders because there is no competent evidence 
that he has any of these disabilities.  Without medical 
evidence of disability, the only evidence that the veteran 
has any of his claimed disabilities are his own statements.  
The veteran's statements are not competent evidence to 
diagnose his claimed disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that he has residuals of a fracture 
of the right fifth toe, residuals of a fracture of the 
fingers of the right hand, residuals of a flashburn to both 
eyes, ulcers, or a right inguinal hernia.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran does not meet the first element required for the 
claims to be well grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for residuals of a fracture 
of the right fifth toe, residuals of a fracture of the 
fingers of the right hand, residuals of a flashburn to both 
eyes, ulcers, or a right inguinal hernia.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that 
these claims are well grounded, they must be denied.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims for 
residuals of a fracture of the right fifth toe, residuals of 
a fracture of the fingers of the right hand, residuals of a 
flashburn to both eyes, ulcers, or a right inguinal hernia 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  The Claims for Service Connection due to Undiagnosed 
Illness

A.  Establishing Service Connection for Undiagnosed 
Illness

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

A recent opinion of VA's Office of General Counsel held that 
a well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

B.  Vertigo, Claimed as Dizziness

The veteran claims that he first began having dizzy spells in 
Saudi Arabia about a week after the ground assault was over.  
The service medical records show that the veteran entered 
service with a history of a head injury from a vehicle 
accident in 1988.  In September 1991, he was treated for an 
upper respiratory infection at which time he had symptoms of 
dizziness.  He denied a history of dizziness on an overseas 
screening examination in December 1991 and on his March 1993 
separation examination.  In a VA examination in November 
1993, he described feeling "dizzy-like" at times but he 
could not describe the dizziness, adding only that he had 
never passed out.  He again denied any history of dizziness 
at separation in April 1995 following his second period of 
active service.  

In a July 1996 VA examination, he expressed considerable 
concern about his vertigo and imbalance.  He indicated that 
he had problems that occur without apparent precipitating 
cause or explanation that have resulted in him having an 
unbalanced dizzy sensation and made him feel as if he might 
fall or pass out.  He was careful about turning only his head 
to avoid this uneasy, unbalanced feeling.  Nausea had been 
associated with his dizziness, occasionally severe enough to 
make him vomit.  He had considerable concern about his safety 
while driving.  The examiner noted that there was no problem 
with his eardrums or cranial nerves, and therefore his 
diagnosis was vertigo or vestibulitis which did not appear to 
be disabling.


C.  A Musculoskeletal Condition of Both Knees, 
Manifested by Joint Pain

The veteran claims that his joints began hurting shortly 
after his return from the Persian Gulf.  The service medical 
records do not show any complaint or treatment for a disorder 
involving the knees.  In a November 1993 VA examination, he 
complained of aching and soreness in both knees with no 
history of injury.  On examination, there was no swelling or 
deformity, and there was no subluxation, lateral instability 
or loose motion.  Range of motion was 0 to 140 degrees 
bilaterally.  The diagnosis was of joints that were "totally 
normal on examination."

D.  A Gastrointestinal Condition Manifested by Recurrent 
Diarrhea

The veteran claims that he had diarrhea during service, and 
that this has continued to the present.  The service medical 
records show that in July 1992 he was treated for complaints 
of nausea, diarrhea, increased gas, chills and increased 
abdominal cramps.  No specific diagnosis was rendered.  He 
denied any history of stomach or intestinal problems on his 
March 1993 separation examination.  On VA general examination 
in November 1993, he stated that four months after coming 
back from Saudi Arabia he had intermittent diarrhea lasting 
three days, with his last episode three weeks ago.  The 
diagnosis was recurrent diarrhea.  

E.  Analysis

After review of the evidence of record, the Board concludes 
that the appellant's claims for service connection for 
disorders due to undiagnosed illness are not well grounded.  
While the record reflects that the appellant has the 
requisite service to meet the first element of a well 
grounded claim as noted above, the Board finds that these 
claims fail with respect to the remaining elements for well 
grounded claims for disabilities due to undiagnosed illness 
in accordance with § 3.317.

With regard to the claims for a musculoskeletal condition 
involving the knees and dizziness, the record does not 
reflect any objective indications of chronic disability to 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification for these reported disabilities.  The 
appellant's assertions regarding vague disorders of the knees 
and dizziness have been carefully considered.  However, the 
presence of chronic disability manifested by this 
symptomatology has not been shown nor has a nexus between any 
alleged chronic disability and undiagnosed illness been 
documented within any competent evidence of record.  In this 
regard, the Board notes that the VA General Counsel has 
indicated that the requirement of "objective indications" 
appears to contemplate evidence other than the appellant's 
own statements or testimony.  It was further indicated that 
in discussing the requirement for proof of disability under 
38 U.S.C. § 1117, the House Committee on Veterans' Affairs 
stated that, "the Committee intends that there must be some 
objective indication or showing of the disability which is 
observable by a person other than the veteran, or for which 
medical treatment has been sought."  VAOPGCPREC 4-99 citing 
H.R. Rep. No. 669, 103d, Cong., 2d Sess. 7 1994). 

With regard to the veteran's complaints of dizziness, this is 
a purely subjective complaint with no objective proof of any 
disability.  Although the July 1996 VA examination diagnosed 
vertigo and vestibulitis, it is clear that this was based 
entirely on the veteran's subjective complaints of dizziness 
as the examiner could find nothing wrong with either the 
veteran's ears or cranial nerves.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, the examiner noted that 
the veteran's dizziness was not disabling.  Therefore, there 
is no "sign" or "symptom" of undiagnosed illness.  In 
making this determination, the Board relies on VAOPGCPREC 4-
99 which states that there must be some objective indication 
or showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought.  The fact that the veteran was once treated for 
an upper respiratory infection in service in September 1991, 
which included dizziness as an underlying symptom of his 
disorder, is insufficient to constitute treatment for 
dizziness.  With no objective evidence of disability, the 
claim for dizziness due to undiagnosed illness is not well 
grounded.  The Board notes that in his November 1997 
substantive appeal, the veteran indicated that he had been 
treated for his dizziness at the Overton Brooks VA Medical 
Center in Shreveport, at the VA Clinic in Texarkana, and at 
the Collom and Carney Clinic in Texarkana.  Other than his VA 
compensation and pension examinations, there is no record of 
his treatment for dizziness at Overton Brooks, and the only 
record of treatment at the VA clinic in Texarkana is for his 
back.  Although the VA has not obtained the other private 
records, the veteran has not shown how these records, even if 
they did show treatment for complaints of dizziness, would 
provide objective indication of disability.  The Board infers 
from VAOPGCPREC 4-99 that merely seeking treatment for a 
complaint for which there is no objective showing of 
disability is insufficient to demonstrate the necessary 
"sign" or "symptom," and that this would therefore be 
insufficient to well ground the claim. 

With regard to his complaints of joint pain in the knees, 
there is no medical evidence of any disorder.  The service 
medical records do not show any treatment for joint pain in 
the knees, and more importantly, the November 1993 VA 
examination noted that the joints were "totally normal on 
examination."  As above, with no objective evidence of a 
disability, the claim for a musculoskeletal condition 
manifested by joint pain in the knees is not well grounded.

With regard to his claim for diarrhea as a symptom of 
undiagnosed illness, this too is not well grounded.  Even 
accepting that diarrhea is a symptom capable of objective 
observation, and therefore a manifestation of disability 
based on the veteran's statements alone, there is no evidence 
to show that this was a chronic condition during service.  
The veteran has shown only a single complaint of diarrhea 
during service, which did not result in a diagnosis, and he 
denied any intestinal problem in his March 1993 separation 
examination.  In the November 1993 VA examination, he 
complained of "intermittent" diarrhea lasting three days 
with the last episode three weeks prior.  The diagnosis was 
"recurrent" diarrhea.  There is no evidence that the 
complaints of diarrhea in service were chronic, or that his 
diarrhea has been manifest to a degree of 10 percent or more 
disabling during the applicable presumptive period.  As such, 
the claim for a gastrointestinal condition manifested as 
recurrent diarrhea is not well grounded.

In reaching the above conclusions, the appellant's 
contentions have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not deemed to be probative in the 
absence of additional evidence of signs, either medical or 
otherwise which are capable of independent verification.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court found that the appellant, as a layperson, is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  Accordingly, while the record reflects 
various reported complaints by the appellant regarding 
dizziness, joint pain, and diarrhea, the record does not 
reflect any competent evidence of chronic disability 
manifested by joint pain of the knees, dizziness, and 
recurrent diarrhea which has been attributed to undiagnosed 
illness associated with his Persian Gulf service.  

F.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for a musculoskeletal 
condition of the knees manifested by joint pain, vertigo 
claimed as dizziness, or a gastrointestinal condition 
manifested by recurrent diarrhea, all claimed due to 
undiagnosed illness.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that these claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims for a 
musculoskeletal condition of the knees manifested by joint 
pain, vertigo claimed as dizziness, or a gastrointestinal 
condition manifested by recurrent diarrhea well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because they are not well grounded, the veteran's claims for 
service connection for residuals of a fracture of the right 
fifth toe, residuals of a fracture of the fingers of the 
right hand, residuals of a flashburn to both eyes, a right 
inguinal hernia or ulcers are denied.  

Because they are not well grounded, the veteran's claims for 
service connection for a musculoskeletal condition of both 
knees manifested by joint pain, vertigo claimed as dizziness, 
and a gastrointestinal condition manifested by recurrent 
diarrhea, all claimed due to undiagnosed illness are denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

